The School of Domestic Arts and Science, a domestic corporation not for pecuniary profit, brought suit in assumpsit against George F. Harding, county treasurer and collector, in the superior court of Cook county, for the recovery of money paid the collector in the discharge of taxes levied on certain real estate which the plaintiff claimed was exempt from taxation. An original and three amended declarations were filed. In the third amended declaration it was alleged that on January 4, 1921, the plaintiff purchased certain real estate, upon a portion of which it conducted, without profit, a school in which cooking and other domestic arts were taught; that it applied to the board of assessors of Cook county to have its real estate so used declared exempt from taxation for the year 1921, and that it was later notified by the board that its application had been granted; that by inadvertence a part of the real estate so used was assessed for the taxes of 1921; that this fact came to the knowledge of the plaintiff only a few days before a sale of the property for non-payment of the taxes would occur; that the property was at the time incumbered by a trust deed to secure the payment of an indebtedness of $50,000; that the trust deed provided that if the premises should be sold for non-payment of taxes the holder of the indebtedness might declare it due and payable and foreclose the trust deed; that in order to save the exempted premises from a tax sale and to avoid the danger of foreclosure proceedings the plaintiff paid the taxes, amounting to $626.06, under protest, by a check which was so marked, and that the defendant accepted the check in payment of the taxes. The county collector interposed a general demurrer to the *Page 332 
declaration, and the demurrer was sustained. Judgment was rendered against the plaintiff in bar of the action and for costs. From that judgment the plaintiff prosecutes this appeal.
Appellant contends that its payment of the taxes illegally assessed upon its exempt property was compulsory and under protest, and that the money paid may be recovered in an action of assumpsit. Appellee, on the contrary, insists that the payment was voluntarily made and cannot be recovered.
To maintain the instant action the illegality of the taxes and their compulsory payment must be established. The former is alleged in the declaration and admitted by the demurrer. To establish that the payment of the taxes was compulsorily made, appellant invoked the impending tax sale and the provision of the trust deed which incumbered its property, permitting the institution of foreclosure proceedings in the event of a sale of the property for non-payment of taxes. It is not alleged in the declaration that the county collector had any knowledge of this provision or that it formed a basis for the protest against the taxes at the time of their payment. There is, in fact, no charge that the county collector exercised, or threatened to exercise, any power or compulsion to obtain payment of the taxes. To render a payment compulsory such pressure must be brought to bear upon the person paying as to interfere with the free enjoyment of his rights of person or property, and the compulsion must furnish the motive for the payment sought to be avoided. Proof that one party is under no legal obligation to pay the money and that the other has no right to receive it is of no consequence unless the payment was compulsory, in the sense of depriving the one making the payment of the exercise of his free will. Illinois Glass Co. v.Chicago Telephone Co. 234 Ill. 535; Yates v. Royal Ins. Co.
200 id. 202; Stover v. Mitchell, 45 id. 213;Elston v. City of Chicago, 40 id. 514; Union Pacific RailroadCo. *Page 333 
v. Dodge County Comrs. 98 U.S. 541; 3 Cooley on Taxation, (4th ed.) sec. 1283; 4 Dillon on Mun. Corp. (5th ed.) secs. 1620, 1623.
The payment of taxes upon real estate to avoid a tax sale differs from the payment of money to avoid the seizure of goods or to gain possession of them where there is a pressing necessity for their immediate use. Goods are of a movable, and sometimes of a perishable, character, and a legal remedy may not be available or may be inadequate to afford protection to the person entitled to them. When, under such circumstances, the owner or claimant is compelled, by duress of his person or his goods, to pay money for which he is not liable, the payment is not voluntary but compulsory, and he may rescue himself from his situation by payment of the money, and afterwards, on proof of the facts, by its recovery in an appropriate action. The reasons which support a recovery in such a case do not apply where taxes illegally assessed upon real property are paid to prevent a sale of that property for non-payment of the taxes. Such a sale, if made, would not disturb the tax-payer's possession of the property, for the sale would be subject to redemption. He might also be enabled to avail himself of a remedy to contest the validity of the taxes, to maintain his possession, or to remove the cloud upon his title. Hence the payment of taxes illegally levied upon real estate to prevent a sale of that real estate is regarded as a voluntary, and not as a compulsory, payment. Otis v. People, 196 Ill. 542;Swanston v. Ijams, 63 id. 165; Falls v. City of Cairo, 58 id. 403.
The declaration shows upon its face that appellant voluntarily paid the taxes which it now seeks to recover. Payment so made precludes recovery although the taxes may have been illegally levied. (Davis v. Board of Education, 323 Ill. 281;  Conkling v. City of Springfield, 132 id. 420; UnionPacific Railroad Co. v. Dodge County Comrs. supra.) Since appellant paid the taxes voluntarily, its protest against *Page 334 
their legality at the time of payment was of no avail.Conkling v. City of Springfield, supra; Union Pacific RailroadCo. v. Dodge County Comrs. supra; 3 Cooley on Taxation, (4th ed.) sec. 1297.
The superior court properly sustained the demurrer to the declaration, and its judgment is affirmed.
Judgment affirmed.